 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBrigadier Industries Corporation and AmalgamatedClothing Textile Workers Union, AFL-CIO,CLC, Case 10-CA-1857931 July 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 22 April 1983 Administrative Law JudgeWilliam N. Cates issued the attached decision. TheRespondent filed exceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and Order.The judge found that the Respondent violatedSection 8(a)(1) of the Act by interrogating employ-ee Paul Johnson about his union activities. He alsoconcluded that the Respondent violated Section8(a)(3) and (1) by issuing a warning to and subse-quently discharging employee Johnson. The Re-spondent has excepted to the judge's findings. Wefind merit in the exceptions.The credited and uncontroverted evidence, asmore fully set forth in the judge's decision, is asfollows.Employee Paul Johnson played an active role inthe Union's organizing campaign at the Respond-ent's plant. His activities included handing outunion literature, attending union meetings, and so-liciting and encouraging fellow employees to signunion authorization cards.On 5 May 19821 Johnson was called into PlantManager Jonathan Capece's office. In the meetingCapece, according to his credited testimony, stated:Paul I've been told by several people thatyou're engaging in Union activities here at theplant. You're passing out Union literature. Idon't particularly sympathize with you but Idon't have anything against it. You can dothat. But you've got to do it during the timesthat I specified and I specified the times ...before work, after work, during break, duringlunch. And he could do so in the plant. .... Iwrote him up, gave him the opportunity tosign it; he refused to sign it. I said, Okay Paul.Go back to work.2i All dates are 1982 unless otherwise specified.2 Capece issued a written warning dated 5 May. It stated:Thereafter, on 12 May, Capece again receivedreports from his group leaders that Johnson waswandering into work areas during working timeand passing out union literature. Capece then re-minded Johnson that he should pass out literature"before working hours, during break, during lunch,and after working hours."3On arriving at work on 26 May Johnson wastold by Capece to report to the metal department.According to the credited testimony of employeeWayne McMillan, Johnson approached him about9:30 a.m. and began a discussion about the Union.4Johnson and McMillan talked for a short period oftime.A short time after the Johnson-McMillan conver-sation, one of Capece's line foremen approachedCapece and stated that a couple of employees hadinformed him (line foreman) that one of them hadbeen solicited by Johnson to sign a union card andattend a meeting. Capece then asked the two em-ployees (Oglesby and McMillan) what had hap-pened and if they would give a statement. In Ca-pece's view Johnson's conduct constituted a fla-grant violation of his warnings of 5 and 12 May.1. The judge found that Capece's 5 May state-ment to Johnson (i.e., "I've been told by severalpeople that you're engaging in union activities hereat the plant. You're passing out union literature")constituted an unlawful interrogation. We disagree.Capece's statement was made to an open and activeunion supporter (Johnson) and did not seek any re-sponse. The "interrogation" was not accompaniedby any unlawful threats. In this circumstance Ca-pece's remarks were clearly noncoercive and notviolative of Section 8(a)(1) of the Act.2. The judge further found that the 5 May warn-ing issued to Johnson and the 26 May discharge ofJohnson violated Section 8(a)(3) and (1) of the Act.As to the warning, the judge noted ihat itswording and the accompanying restrictions thatCapece imposed on Johnson were, standing alone,lawful. However, noting that the restrictions wereYou are hereby warned that any union activity you are engaged incan not be done during working hours. Can only be accomplishedduring breaks, lunch, before and after production.3 As the 12 May conversation was not alleged to have violated theAct, the judge made no specific finding regarding the conversation.However, it is clear that he credited Capece's testimony as to the conver-sation,4 McMillan testified that Johnson stopped him as McMillan was goingto the water fountain. Johnson asked if he was going to a union meetingthat night, if he had signed a union card, and whether he wanted to signa union card. McMillan testified he was not working at the time he spokewith Johnson. Oglesby testified that he overheard the McMillan-Johnsonconversation about the Union, and he corroborated McMillan's version ofthe conversation. Oglesby further testified that he reported the conversa-tion to his line foreman. Finally both Oglesby and McMillan acknowl-edged that they confirmed to Capece that Johnson had discussed theUnion with McMillan.271 NLRB No. 104656 BRIGADIER INDUSTRIES CORPannounced immediately after Johnson started hand-billing for the Union, the judge reasoned that theRespondent was unlawfully motivated in announc-ing the restrictions.5He concluded that the Re-spondent's purpose was to defeat the Union andinterfere with its employees' Section 7 rights. Thus,according to the judge, the 5 May warning wasbased on an invalid rule and therefore unlawful.Similarly, in regard to Johnson's discharge, thejudge found that the Respondent was unlawfullymotivated. In so finding, the judge stated:In the absence of a valid no-solicitation rule,as in the instant case, employees are protectedin their discussions regarding a union even ifthe discussions take place during workingtime.Thus, the judge reasoned that Johnson's conversa-tions about the Union on worktime were lawful.The judge further reasoned that the Respondent'sreliance on its invalid rule and unlawful warning of5 May caused the discharge to be unlawful. Addi-tionally, pointing to his finding of an unlawful in-terrogation of Johnson and Johnson's being "sin-gled out" for restrictions, the judge found John-son's discharge violative of Section 8(a)(3) and (1)of the Act.3. In analyzing the judge's findings with regardto the Respondent's rule, its 5 May warning toJohnson, and its discharge of Johnson, we beginwith the following.When faced with a union organizing campaignan employer may not for union reasons promulgatea no-solicitation and/or no-distribution rule orplace other restrictions on employees. Nonetheless,during the union campaign, an employer maintainsa legitimate interest in preserving production anddiscipline.6When an employer adopts a rule duringa union campaign, it does not automatically followthat the rule is invalid.7If the employer has actedfor legitimate business interests-rather than forunion reasons-its promulgation of a rule cannot bedeemed unlawful.With the aforementioned observation in mind,we cannot find that the rule announced to Johnsonwas invalid. As the judge noted, the restrictionsand the wording of the 5 May warning letter werepresumptively lawful.8Substantial evidence indi-b The judge deemed the restrictions to constitute a no-solicitation rule.The record indicates that Johnson both solicited employees and distribut-ed union literature to employees.6 As the Court stated in Republic Aviation Corp. v. NLRB, 324 U.S.793, 803 fn. 10 (1945), "The Act, of course, does not prevent an employ-er from making and enforcing reasonable rules covering the conduct ofemployees on company time."See, e.g.. Permian Corp., 189 NLRB 860 (1971).8 In this regard, see Our Way. Inc., 268 NLRB 394 (1983).cates that Capece had been informed that produc-tion problems were being caused by employeesleaving their worksites to talk with other employ-ees during production time. There is no evidenceof union animus.9In fact, it is significant that Capece emphasizedto Johnson that solicitation and distribution werepermissible on the employee's own time. CertainlyCapece's assurances that Johnson could pursue hisunion activities when not working suggest that theRespondent was not acting for unlawful reasons.Accordingly, based on the above, we find that therestrictions announced to Johnson on 5 May andthe accompanying warning were valid and basedon legitimate business considerations.'°We further find that Johnson was discharged forfailing to abide by the Respondent's reasonable re-quirement that he solicit and/or distribute literaturebefore and after worktime, during breaks, or duringlunch. In this regard, the judge's statement that,absent a valid no-solicitation rule, "employees areprotected in their discussions regarding a union"during working time is far too broad. If the judgeis correct, employees could, absent a valid rule, dis-cuss during working hours union activities atlength and with impunity, ignore legitimate pro-duction requirements, and all the while be protect-ed by the Act. Certainly the Act was not intendedto mandate such a result. Rather, under the Act, anemployer may not for union reasons or in a dispar-ate manner penalize an employee for discussing theunion during worktime. But, as previously dis-cussed, an employer may insist in a nondiscrimina-tory manner that employees fulfill their legitimatejob responsibilities and maintain production. Herethe Respondent did just that. On 5 and 12 May,Capece admonished Johnson to use his own timefor union activities. Capece's statements containedno unlawful threats and emphasized that Johnsons We have previously found the 5 May "interrogation" was noncoer-cive and not violative of the Act.IO The judge relied on William H. Block Co., 150 NLRB 341 (1964), tosupport his finding that the Respondent had promulgated a no-solicitationrule for unlawful reasons. Block is distinguishable. In Block it was foundthat the rule was not necessary to maintain production and discipline andthat it was not promulgated in furtherance of an employer's legitimateinterest of serving production, order, and discipline. In the instant case,however, it is well documented in the record that the Respondent wasreacting to problems caused by employees leaving their worksites andinterfering with other employees.Our dissenting colleague, as did the judge, finds support for a violationin the Respondent's allegedly having singled out Johnson for restrictions.Capece admitted that he made no general announcement regarding solici-tation. Capece was aware that there had been other instances (i.e., notinvolving Johnson) where employees had improperly left their work sta-tions and engaged in needless talking. However, Capece also testified thatin early 1982 he was attempting to curb all such unauthorized breaks. Ac-cordingly, Capece's warnings to Johnson were not so much an implemen-tation of a new rule but rather part of Capece's overall efforts to improveproduction.657 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas free to use his own time for union activities. "Nonetheless, Johnson persisted in engaging inunion activities during worktime. In these circum-stances, we find that Johnson was discharged forfailing to abide by a requirement that he reserveworktime for work. The General Counsel did notestablish that the Respondent discharged Johnsonfor union reasons. We shall dismiss the complaintin its entirety.ORDERThe complaint is dismissed.MEMBER ZIMMERMAN, concurring in part and dis-senting in part.I agree with my colleagues' finding that the Re-spondent did not violate Section 8(a)(1) by interro-gating employee Johnson; however, I disagree withtheir findings that the Respondent placed valid re-strictions on union solicitation and lawfully issuedwarnings to and discharged Johnson.With respect to the alleged interrogation, thejudge found that Production Foreman Capececalled Johnson into his office on 5 May 1982 andstated:Paul, I've been told by several people thatyou're engaging in Union activities here at theplant. You're passing out Union literature. Idon't particularly sympathize with you, but Idon't have anything against it. You can dothat. But you've got to do it during the timesthat I specified, and I specified the times ...before work, after work, during break, duringlinch. And he could do so in the plant. .... Iwrote him up, gave him the opportunity tosign it; he refused to sign it. I said, "Okay,Paul. Go back to work."This conversation lasted for approximately 3 min-utes. Johnson's only response was to refuse to signthe warning.The judge, citing Continental Bus System,' foundthat Capece's reference to Johnson's union activi-ties constituted an attempt to engage in unlawfulinterrogation because such a statement "begs areply." I disagree. In Continental Bus System, themanager came to the employee at his workplaceand told the employee, "I heard that you was get-ting people signed up for the union." The employ-ee then invited the manager to have coffee withhim in the cafeteria, where the employee told himhe was not signing people up for the union. Themanager in that case had no discernible purpose forremarking on the employee's union activity and, in'' Again, there is no evidence of union animus.229 NLRB 1262 at 1265 (1977).such circumstances, it is obvious that the remarkseeks an answer from the employee-an answerwhich the manager in Continental Bus System got.Here, by contrast, Capece had a purpose in men-tioning Johnson's union activities: he wanted to re-strict the activities to certain time periods. Thepurpose of the meeting was to announce the re-striction, rather than to encourage Johnson to dis-cuss his activities. Indeed, it appears that no answerwas sought or received from Johnson and themeeting was over in a very short time. I, therefore,agree with my colleagues' conclusion that Capece'sremarks did not constitute an unlawful interroga-tion.2With respect to the warning and discharge ofJohnson, the judge found that both actions violatedSection 8(a)(3) because they were based on an in-valid and unlawful rule restricting union activities.My colleagues find the rule was valid and there-fore all actions taken with respect to it are lawful. Iagree with the judge's analysis of the rule.The judge found that the Respondent's 5 Maywarning to Johnson announced a rule restrictingunion activity which, standing alone, was presump-tively valid. The warning stated:You are hereby warned that any union activityyou are engaged in can not be done duringworking hours. Can only be accomplishedduring breaks, lunch, before and after produc-tion.However, he concluded that this presumption ofvalidity was rebutted on the following grounds.The Respondent had no previous written or oralrule dealing with solicitation or distribution and itis undisputed that employees routinely discussedany subject matter while working. No general an-nouncement of the 5 May rule was ever made andthere is no evidence that it was communicated toanyone other than Johnson, even though Capecetestified that he had problems with other employ-ees wandering away from their work stationsduring the same time period. Finally, the rule wasannounced to Johnson immediately after he beganto handbill for the Union.On this evidence, the judge was persuaded thatthe purpose of the rule was to defeat the Union'sorganizational drive and to interfere with and re-strain employees in the exercise of their Section 7rights. I also am persuaded.The majority asserts that when an employeradopts a rule during a union campaign, it does not2 I disagree, however, with their reliance on Johnson's position as an"open and active Union supporter" in determining the lawfulness of thisinterrogation. See my dissenting opinion in Rossmore House, 269 NLRB1176 (1984).658 BRIGADIER INDUSTRIES CORPautomatically follow that the rule is invalid; thathere the Employer had a legitimate business reasonfor promulgating the rule because production prob-lems were being caused by employees leaving theirworkplaces to talk with other employees duringproduction time.Regardless of whether the timing of a rule auto-matically determines its validity, the evidence inthis case demonstrates that there was no legitimatebusiness purpose behind the rule. If the Respondentcreated the rule out of a genuine concern aboutdisruption of production, why did it inform onlyone employee of the rule? It is undisputed that therule set out in the 5 May warning to Johnson wasnever posted in the plant or orally conveyed to anyother employee even though the Respondent hadbeen informed that other employees were leavingtheir work stations. The timing of the rule must beconsidered in the context of its singular enforce-ment. In a situation where, as here, there has neverbeen a rule on solicitation and the first such rule iscommunicated to and enforced against only oneemployee immediately after the respondent learnedof his union activities, the inference is inescapablethat the respondent's purpose in establishing therule is to interfere with employees' Section 7rights. 3Given the finding that the no-solicitation rulewas unlawful, it follows that the Respondent's dis-charge of Johnson for violating the rule is also un-lawful. On 26 May Johnson, during his productiontime, engaged another employee who was on breakin a 3-minute conversation about the Union. Onlearning of this conversation Capece dischargedJohnson for a "flagrant violation" of the 5 Mayrule against solicitation. The judge found it was un-disputed that employees freely talked to one an-other on any subject matter while they were en-gaged in production. In these circumstances and inthe absence of a valid no-solicitation rule, the judgeconcluded that the Respondent had no lawful basisfor discharging Johnson. In this connection, thejudge found that Johnson's union activities were amotivating factor in the decision to discharge himand that the Respondent's stated reason for the dis-charge-violation of the 5 May rule-was a pre-text. He concluded that the evidence showed onlyone reason for discharge-retaliation for union ac-tivity. I agree.Contrary to my colleagues, I do not believe thatthe finding of a violation here indicates that em-ployees could, absent a valid rule, discuss during3 Nor can the assurances to Johnson that he could pursue union activi-ties when not working overcome this inference. The Respondent's choiceof Johnson as the only employee to receive notice and enforcement ofthe rule remains unexplained.working hours union activities at length and withimpunity, ignore legitimate production require-ments, and all the while be protected by the Act.The judge limited his decision to the circumstancesof this case. He specifically relied on the brevity ofJohnson's conversation with an employee who wasnot working, the absence of evidence that the con-versation disrupted anyone's work, and the accept-ed frequency of such conversations between em-ployees while they were working.The simple fact is that the evidence shows thatthe Respondent's discharge of Johnson, like its 5May warning to him, bore no relation to a concernfor efficient production or discipline of the workforce. It did not bother to discharge or in any waydiscipline other employees who talked during theirworktime, displaying slack discipline or inefficientproduction to the same degree as Johnson. OnlyJohnson drew the Respondent's attention, and theonly difference between Johnson's conversationsand those of other employees was Johnson's unionadvocacy.The Respondent's actions, therefore, amount to aclassic example of selective discipline in retaliationfor union activities. I would uphold the judge's de-cision and find a violation of Section 8(a)(3) and (1)of the Act.DECISIONSTATEMENT OF THE CASEWILLIAM N. CATES, Administrative Law Judge. Thismatter was tried before me on March 3, 1983, at Millen,Georgia. The hearing was held pursuant to a complaintand notice of hearing issued by the Regional Directorfor Region 10 of the National Labor Relations Board(Board), on November 4, 1982,1 and is based on a chargefiled on September 30, by Amalgamated Clothing andTextile Workers Union, AFL-CIO, CLC (Union). Thecomplaint in substance alleged that Brigadier IndustriesCorporation (Respondent) interrogated its employeesconcerning their union membership, activities, and de-sires in violation of Section 8(a)(1) of the National LaborRelations Act and that Respondent issued a warning toits employee, F. Paul Johnson, on May 5, and subse-quently on May 26 discharged and thereafter failed andrefused to reinstate Johnson because of his membershipin and activities on behalf of the Union, and because heengaged in concerted activities with other employees forthe purpose of collective bargaining and other mutual aidand protection in violation of Section 8(a)(3) and (1) ofthe Act. The issues herein were joined by Respondent'sanswer of November 8, wherein it denied the commis-sion of the alleged unfair labor practices.On the entire record made in this proceeding, includ-ing my observation of each witness who testified herein,All dates hereinafter are 1982 unless otherwise indicated659 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand after due consideration of briefs filed by counsel forthe General Counsel and counsel for Respondent, I makethe followingFINDINGS OF FACT1. JURISDICTIONAt all times material herein, Respondent, a SouthCarolina corporation, maintained an office and place ofbusiness at Millen, Georgia, where it is engaged in themanufacture, sale, and distribution of mobile homes.During the year preceding the issuance of the complaintand notice of hearing, Respondent sold and shipped fromits Millen, Georgia plant finished products valued inexcess of $50,000 directly to customers located outsidethe State of Georgia.It is admitted, and I find, that Respondent is, and hasbeen at all times material herein, an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.II. LABOR ORGANIZATIONIt is admitted, and I find, that Amalgamated Clothingand Textile Workers Union, AFL-CIO, CLC, is, and hasbeen at all times material herein, a labor organizationwithin the meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent operates a plant at Millen, Georgia, whereit manufactures mobile homes. Respondent, at materialtimes herein, employed approximately 170 to 180 employ-ees which it classified as either assemblers or installers.The interior of Respondent's plant is open space with aglass-enclosed elevated office for the production foremanand his supervisor. The elevated office provides an unob-structed view of the entire plant. At material timesherein, the production schedule of Respondent was eightmobile homes per day. There are 18 production stationsin the plant where various portions of the construction ofthe mobile homes are accomplished. There are 13 mobilehomes in the plant at all times in various stages of com-pletion. Each mobile home is scheduled in each of the 18stations for approximately 55 minutes. The work in eachstation must be accomplished before the mobile homecan be advanced to the next station.Production Foreman Jonathan B. Capece, at materialtimes herein, was in charge of five departments or one-half of the plant. Capece's responsibility included theplumbing, electrical, metal, shingling, and finish depart-ments. The functions performed by each of the depart-ments under Capece's supervision related to the name ofthe department. The finish department completed thehome, cleaned it out, and prepared it for shipping. Ca-pece's responsibility was to see that there was an orderlyflow of materials and parts into the plant and that thematerials were properly utilized, within the time framesallowed, to produce the required production schedule.Employees are moved from one work area to another asdictated by time and work assignments. Capece, at mate-rial times herein, was in charge of interviewing, hiring,counseling, utilizing, and disciplining employees for thehalf of the plant he had responsibility for. Capece inter-viewed and hired Johnson in March. Capece also madethe decision to terminate and terminated Johnson onMay 26.The Union commenced an organizational campaign atRespondent in either late April or early May and held itsfirst union meeting on May 4. Respondent admittedlyhad knowledge of the Union's campaign and of John-son's involvement in the campaign by May 5.B. The IssuesThe case presents a number of questions which havebeen thoroughly litigated. These questions or issues aregenerally summarized as follows:1. Whether Respondent on or about May 5, actingthrough Prodcution Foreman Capece, interrogated itsemployee Johnson concerning his union membership, ac-tivities, and desires.2. Whether Respondent about May 5 informed its em-ployee Johnson that its employee Rule l(c) prohibitedunion solicitation or other legitimate union activityduring working hours except during breaks, lunch,before and after production.3. If the issue in item 2 is resolved that Respondent didso inform its employee Johnson, did Respondent do sofor the purpose of defeating union organization amongits employees.4. Whether Respondent about May 5 issued a writtenwarning to its employee Johnson, and whether thereafterabout May 26 discharged him because of his membershipin and activities on behalf of the Union and because heengaged in concerted activities with other employees forthe purpose of collective bargaining and other mutual aidand protection in violation of Section 8(a)(3) and (1) ofthe Act.C. The FactsJohnson commenced work for Respondent in Marchin the metal department. Johnson testified he was showna copy of "Employee Rules and Regulations"2(G.C.Exh. 7) when he was interviewed for his employmentwith Respondent. Johnson testified he had never seen therules posted at the plant, and he never had anyone frommanagement talk to him about the rules after his first dayof employment. Johnson received a 15-cent per hourwage increase after he had worked for Respondent for30 days. Johnson asserts he requested, and was granted, atransfer from the metal department to the shingling de-partment, and after being in the shingling department for2 weeks, he was granted a $1-per-hour wage increase.Johnson stated he was actively involved in the Union'sorganizing campaign at Respondent. According to John-son, the campaign commenced in late April or earlyMay. Johnson attended the union meetings, passed outunion literature, and solicited and encouraged fellow em-ployees to sign union authorization cards. Johnson statedhe persuaded employees to sign cards for the Union.Johnson commenced to pass out union literature at Re-2 The rules reflect that they became effective on June 1, 1978.660 BRIGADIER INDUSTRIES CORPspondent's facility immediately after the Union's firstmeeting which was held on May 4. Johnson stated hehandbilled for the Union 7 days a week, five times perday thereafter; namely, before and after work, at themorning and afternoon breaks, and at lunchtime. Johnsonasserted he offered union literature to his immediate su-pervisor, Capece, as well as to Production ManagerAaron and General Manager Dempsey.On May 5, Johnson testified he was called into Ca-pece's office where Capece and Production ManagerAaron were present. Johnson asserts Capece told him, "Ihear you're passing out Union literature." Johnson toldCapece it was none of his business what he did with histime. Capece responded, "I guess I'll rephrase that ... Ihear you're passing out Union literature on companytime." Johnson denied that he was. Capece stated, "Well,I have nothing agaii st what you're doing, as long as youdo it on your own time and not during hours of produc-tion, or I'll have to take further action." Johnson toldCapece he did not expect anything more than that. John-son testified he was not given any written warning at thetime.Johnson reported to work at 7:30 a.m. on May 26, andwas told by Capece that there was a shortage of person-nel that day. Capece told Johnson to report to the metaldepartment for work. Johnson stated he was assistingmetal department employee Kenny Binds place a roll ofsheet metal on a crane at approximately 9 a.m. when em-ployee Wayne McMillan approached and asked whatwas happening. Johnson told McMillan not much washappening. Johnson and McMillan talked for a minuteand, after the metal was hoisted up in place on themobile home, Johnson climbed back up on the scaffoldand continued to perform his assigned work. Johnsontestified he never stopped working while he spoke withMcMillan, and he asserts the Union was not mentionedin the conversation. Johnson stated no one else waspresent at the time of his conversation with McMillan.Johnson testified that following the 10 o'clock morn-ing break, Capece approached him and stated, "Remem-ber that conversation we had a couple of weeks backabout Union activity." Johnson told Capece he remem-bered. Capece replied, "Well, I have a sworn statementfrom an employee and a witness who say that you triedto get him to sign a Union card during working hours."Johnson testified he asked Capece what employee hadtold him that, and Capece replied that Wayne McMillanhad told him. Johnson told Capece that McMillan waslying to which Capece responded, "I can't help that. Asof now, you are terminated." Johnson testified Capeceallowed him to get his personal belongings and then es-corted him out of the area. Johnson asked for his pay-check, and he and Capece went to the office whereJohnson was given one of the paychecks he was due.Johnson testified that as he was leaving the plant it wasraining.3Johnson testified he stopped by a mobile homes United States Government Weather Service Record Keeper KermitChance testified that his records showed no measurable precipitation fellin Millen, Georgia, on May 26. Chance acknowledged it was quitecommon, however, for it to rain at one particular location and not at an-other. The Government's measuring equipment is located at MagnoliaSprings, Georgia, which, according to Chance, is about 5 miles from Re-to place his check in his backpack so that it would notget wet and, while doing so, he attempted to tell some ofhis fellow employees what had happened. Johnson testi-fied Capece grabbed him by the arm and stated, "Comeon, let's go. You can tell them about that at the Unionmeeting."Johnson testified he never at any time on May 26interfered with any of his fellow employees' work assign-ments. Johnson asserts employees talked all day as theyperformed their work, and they talked about politics,marriage, diets, religion, and everything else. Johnsontestified he was never told at any time that he could nottalk with his fellow employees.It is undisputed that after Johnson was terminated onMay 26, he received two separation notice letters. Oneof the letters was worded slightly different from theother (G.C. Exhs. 8 and 11). Capece explained the reasonthe second separation notice letter was sent to Johnsonwas that there was some question in his (Capece's) mindas to whether the first letter clearly stated the violation,and he wanted the reason to be clear.4General Foreman Capece testified that after he hiredJohnson he had a number of work-related problems withhim. Capece testified that approximately 3 weeks afterJohnson was hired his group leader came to him(Capece) and told him he was dissatisfied with Johson'stime, but not quality, work performance. Capece at thattime decided to assign Johnson as a general helper in themetal department.Capece testified that in late March he had to speakwith Johnson about being out of his assigned work area.Capece asserted Johnson was working on his personalroller skates. Capece asked Johnson about the matter,and Johnson told him he had completed his work assign-ment. Capece informed Johnson his job was not a piece-rate assignment and, if he had nothing else to do, toclean up around his area. Capece made a written memo-randum of the conversation (R. Exh. 3) but did not showit to Johnson.Capece testified he scheduled Johnson to work on Sat-urday, May I, but Johnson did not show for work.Capece counseled Johnson about his not showing forwork and, according to Capece, Johnson told him hehad personal business to take care of that Saturday.Capece testified he prepared a memorandum on thematter (R. Exh. 4) and asked Johnson to sign it. Capecestated Johnson refused to do so.' Capece asserted thatJohnson wandered away from his work area in late Apriland early May.6spondent's plant. Chance impressed me as a credible witness, and hisrecords appeared to be in order. I am persuaded, however, that neitherhis testimony nor records established that it did not in fact rain at Re-spondent's plant in Millen, Georgia, on the date in question.4 The separation notice letter (R. Exh. II) stated the circumstances ofJohnson's separation as follows:Employee was terminatd for interfering with fellow employees andinterrupting production during working time. Employee has beenpreviously warned on May 5, 1982. This was a violation of companyrule I-C.Capece acknowledged that he had employees on other occasions notshow up for work and he gave them warnings also.6 Capece acknowledged Respondent had problems with other employ-ees wandering away from their work area during this particular time-frame for cigarettes and other reasons.661 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCapece stated he spoke in his office with Johnson onMay 5. Capece testified that prior to calling Johnson tohis office, Johnson's group leader had asked him toremove Johnson from the metal department becauseJohnson could not keep up and was causing problems inthat respect. Capece testified he had heard from a coupleof the group leaders that Johnson had been engaging inunion activities. When Johnson arrived in Capece'soffice, Capece told him to sit down and then stated:Paul, I've been told by several people that you'reengaging in Union activities here at the plant.You're passing out Union literature. I don't particu-larly sympathize with you, but I don't have any-thing against it. You can do that. But you've got todo it during the times that I specified, and I speci-fied the times ...before work, after work, duringbreak, during lunch. And he could do so in theplant.7...I wrote him up, gave him the opportu-nity to sign it; he refused to sign it.sI said, "Okay,Paul. Go back to work."Capece testified his May 5 conversation with Johnsondid not last more than 3 minutes because he did not liketo keep his employees away from their work assign-ments.Capece stated that two of his group leaders told himon May 12 that they did not want Johnson wanderingaround in their area of the plant, that he was passing outunion literature. Capece testified:So at the first opportunity I got, so as not to embar-rass Paul, I just mentioned to Paul in passing-madeno record of it, it was just a verbal warning. I said,"Paul, I've been told that you're passing out Unionliterature in the plant. Remember the rules that weset aside on May 5? You will only do it beforeworking hours, during break, during lunch, andafter working hours." And he said, "Right. That'sthe only time I'm doing it." I said, "Fine, Paul.Thank you." And that was the end of it.9Capece testified Johnson did not like working in themetal department, and his group leader wanted to gethim out of his department. Capece testified he discussedthe possibility of a transfer for Johnson with him buttried to discourage him from transferring to the shingledepartment because he thought Johnson was physicallytoo large to be a shingler. Capece informed Johnson hewould need to speak with General Foreman Aaron re-garding a transfer. Capece testified Johnson was allowedto transfer to the shingle department; and approximately2 weeks after his transfer, he was granted a wage in-crease to $4.50 per hour. Capece testified Johnson's wageincrease became effective approximately May 24.' At a different point in his direct testimony, Capece stated he toldJohnson he did not care about his union activities, but that he was thereto see that eight mobile homes were built per day.8 The written warning dated May 5, stated: "You are hereby warnedthat any union activity you are engaged in can not be done during work-ing hours. Can only be accomplished during breaks, lunch, before andafter production." (R. Exh. 5).9 Johnson testified he could not recall any such conversation.Capece testified that in the latter part of May, he gaveJohnson a warning (R. Exh. 6) because Johnson did notcomplete a job assignment on time. Capece testifiedJohnson had been assigned to the metal department atthe time of the warning because Respondent had morehomes that called for metal roofs than shingle roofs.Capece testified one of his group leaders, A. D. Pierce,told him that Johnson had refused to do a particular as-signment because he was a shingler. Capece confrontedJohnson about the matter, and Johnson denied refusingto perform any assignment. Capece testified he askedJohnson to sign the warning given in late May, but hedeclined to do so.Capece testified that on the first day Johnson made$4.50 per hour, he checked his work and it did not quitemeet the timeframe requirements for an average shingler;therefore, he spoke with Johnson and prepared a writtenmemorandum regarding his visit with Johnson. Capecewas not sure whether he showed the memorandum toJohnson or not. Respondent's counsel at trial called toCapece's attention that the memorandum (R. Exh. 7) hada written notation "refused to sign on" it. Capece stated,"Well, I probably did show it to him, if that's the case. Ijust-you know. I don't particularly remember thisone.'"°Capece testified that later that same day, May25, he gave Johnson a second warning (R. Exh. 8) fornot completing an assigned task as quickly as Capecethought it should have been completed. Capece testifiedJohnson agreed it took him too long to complete the as-signment. Capece testified he asked Johnson to read andsign the written warning, but Johnson declined to do so.Capece testified he again assigned Johnson to work inthe metal department on the morning of May 26. John-son's assignment was to assist another employee to installmetal roofs on houses. The job assignment entailed theuse of a dolly to move the metal roofing material intothe area and then place it on the roof by a chain hoistwhere the material was rolled out and stapled in place.Capece testified that at approximately 10 a.m., LineForeman Randy Brogsdon came to him and told him acouple of employees had informed him (Brogsdon) thatone of them had been approached by Johnson at ap-proximately 9:30 a.m. on the floor of the metal depart-ment and asked if the employee wanted to sign a unioncard and attend a union meeting. Capece inquired ofBrogsdon who the two employees were, and Brogsdontold him Wayne McMillan and Robert Oglesby. Capecetestified:So I went and I got Mr. Oglesby, and I askedhim-I just said, "tell me what happened." And hetold me what happened. Then I went and got Mr.Wayne McMillan and asked him what occurred,and he told me what occurred. And as far as I wasconcerned, that was a flagrant violation of my in-structions to Mr. Johnson, in writing on May 5 andmy verbal warning on the 12th of May; and when I'o Capece acknowledged on cross-examination that he wrote "refusedto sign" on the warning slips at the time they were subpoenaed by coun-sel for the General Counsel.662 BRIGADIER INDUSTRIES CORPasked the two men if they would swear to that,they said yes. "Capece testified he confronted Johnson with the situa-tion. Johnson denied the conversation had taken place.Capece told Johnson, "Well, Paul, these two guys swearyou did it, and that's it. You're terminated. So just gatherup your personal belongings and go." Capece escortedJohnson to the timeclock and then to the front officewhere he was given a previous workweek's paycheck.Capece thereafter escorted Johnson outside the plant.Johnson stopped at a mobile home and threw his back-pack into it. Capece told Johnson to leave the premises.Johnson asked Capece if he was threatening him, andCapece told him that he would not think of doing so andthat he could go then or Capece would call the sheriff.Johnson told those in the mobile home he had been fired.Capece testified he told Johnson that he did not need anaudience to go. Capece testified Johnson then left thepremises.D. Credibility Resolutions and AnalysisOn the status of this record, Johnson was the mostvisible and vocal supporter of the Union. It is undisputedthat Respondent knew of Johnson's support for theUnion. Johnson attended a May 4 meeting of the Unionand immediately thereafter commenced to distributeprounion literature at Respondent's facility. Johnson alsocommenced to solicit his fellow employees to sign up insupport of the Union. It is likewise undisputed thatCapece spoke with Johnson on May 5, at least in part,about his union activities. There is a conflict in the testi-mony of Capece and Johnson as to what was said be-tween them at their May 5 meeting. Capece impressedme as an individual who desired to carefully and truth-fully state what had transpired. The written memoran-dum of the May 5 meeting (R. Exh. 5) in my opiniontends to support Capece's version of what was said atthis meeting with Johnson. Johnson's testimony regard-ing this meeting, as well as other successive events, ap-pears to me to have been designed to strengthen his ownposition by embellishing events favorable to him and byattempting to minimize those which were adverse tohim. In contrast, Capece appeared to testify in a candidand truthful manner.Turning now to examine the legal import of what wassaid on May 5, I am persuaded that Capece attempted tounlawfully interrogate Johnson when he stated to him,"Paul, I've been told by several people that you're en-gaging in union activities here at the plant. You're pass-L Robert Oglesby testified he overheard a conversation between John-son and McMillan on May 26. According to Oglesby, Johnson asked Mc-Millan about a union meeting and about signing a union card. Oglesbyasserted he was waiting his turn to use a table saw at the time he over-heard the conversation. Oglesby stated the conversation between Johnsonand McMillan took a minute or two.McMillan testified Johnson stopped him as he was going to the waterfountain and asked if he was going to a union meeting that night and ifhe had signed a union card and whether he wanted to sign a union card.McMillan testified he was not working at the time he spoke with John-son. McMillan estimated the conversation with Johnson lasted 2 or 3minutes. Both Oglesby and McMillan testified they told Capece about theconversation with Johnson.ing out union literature." A comment of this nature hasbeen found by the Board to constitute an attempt toengage in unlawful interrogation because such a state-ment "begs a reply." See Continental Bus Systems, 229NLRB 1262 at 1265 (1977). I therefore conclude and findthat the statement Capece acknowledged he made toJohnson on May 5 constituted a violation of Section8(aXl) of the Act as alleged at paragraph 7 of the com-plaint. 1 2I am persuaded that Respondent issued a writtenwarning to Johnson on May 5 regarding his having en-gaged in union activities. The wording of the warning(R. Exh. 5 and as set forth at fn. 8 of this decision) doesnot appear to be, in and of itself, unlawful. The specificrestrictions placed on union solicitation by Capece andhis oral comments about the restrictions, standing alone,appear to be presumptively valid. Such a presumption,however, is rebuttable and as such, an issue then arisesregarding Respondent's purpose in announcing to John-son the restrictions that it did. I am persuaded that Re-spondent was unlawfully motivated in announcing the re-strictive rule to Johnson. Respondent communicated theinstant rule orally during an unlawful interrogation of aknown union adherent whom it later discriminatorily dis-charged. Prior to this announcement by Capece, Re-spondent had no written or oral rule dealing with solici-tation or distribution by its employees. No general an-nouncement of the instant rule was ever made to anyemployee other than Johnson. The purpose of the rulecould not have been to preclude work disruption becauseCapece testified he had problems with other employeeswandering away from their work stations during thisperiod of time, yet he announced the rule to union ad-herent Johnson only. The announcement of the rulecame immediately after Johnson commenced to handbillfor the Union.'3I am persuaded that the purpose of therule was to defeat the Union's organizational drive at Re-spondent and to interfere with and restrain its employeesin the exercise of their Section 7 rights and, as such, therule was unlawful and invalid. See Wm. H. Block Co.,150 NLRB 341 (1964), and American Commercial Bank,226 NLRB 1130 at 1131 (1976). Accordingly, I conclude,and find, that Respondent violated Section 8(aX3) and(1) of the Act when it issued its employee Johnson awarning on May 5, based on its invalid and unlawfulrule.I credit Capece's testimony that he issued variouswarnings to Johnson during his term of employmentwith Respondent. In so crediting Capece's testimony, Iam not unaware that Capece gave somewhat conflictingtestimony regarding when he wrote on the warnings thewords "refused to sign." The warnings, except for the12 The May 12 conversation between Capece and Johnson was not al-leged to have violated the Act in any manner; accordingly, I made nofindings with respect thereto.a3 Respondent contends that promulgation of a rule at the time unionsolicitation starts does not give support for a finding that it was adoptedfor a discriminatory purpose. Respondent relies on, among other cases,Star-Brite Industries, 127 NLRB 1008 (1960), to support such a proposi-tion. Respondent's reliance on Star-Brite is misplaced inasmuch as theBoard specifically overruled Star-Brite in that respect in its decision inWm. H. Block Co., 150 NLRB 341 (1964).663 DECISIONS OF NATIONAL LABOR RELATIONS BOARDone given on May 5, in my opinion, add very little to theinstant case other than that they may demonstrate thatJohnson was not the most exemplary employeeI credit Capece's testimony that McMillan, whenasked, told him on May 26 that Johnson had asked himabout a union meeting and about signing a union card. Icredit McMillan's testimony that Johnson asked himabout the Union on May 26. McMillan impressed me as atruthful witness. McMillan's testimony was corroboratedby that of Oglesby. I credit Capece's testimony regard-ing his confrontation with Johnson on May 26 about thematter and of his discharging Johnson.I am persuaded that Johnson's discharge violated Sec-tion 8(a)(3) and (1) of the Act. Johnson was dischargedfor allegedly violating Respondent's no- solicitation ruleannounced on May 5 and for insubordination.In the absence of a valid no-solicitation rule as in theinstant case, employees are protected in their discussionsregarding a union even if the discussions take placeduring working time. It is undisputed on this record thatthe employees freely talked about any subject matter. Ifind under the circumstances of this case that Johnsoncould and did lawfully speak with McMillan about theUnion. The conversation lasted, at most, 3 minutes andthere is absolutely no showing on this record that therewas any disruption of work by anyone in Johnson'sspeaking with McMillan. As set forth elsewhere in thisdecision, the no-solicitation rule was invalid; therefore,Respondent's reliance, in part, on its unlawful May 5warning as a basis for discharging Johnson causes thedischarge to likewise be unlawful. In addition thereto,this record clearly establishes that Johnson's union activi-ties were known to Respondent; he was unlawfully inter-rogated and disciplined within a day of his first handbill-ing for the Union; and he was singled out to have an-nounced to and applied against him a previously unan-nounced no-solicitation rule. I am persuaded by theabove findings and conclusions that the General Counselhas established a prima facie showing that a "motivatingfactor" in Respondent's decision to give a warning toJohnson on May 5, and to discharge him on May 26, washis protected conduct. I conclude that the reasons of-fered by Respondent for its actions were pretextual and,as such, I find Respondent failed totally in its efforts todemonstrate that the same actions would have beentaken against Johnson even in the absence of the protect-ed conduct. See Wright Line, 251 NLRB 1083 (1980). Insummary, I am fully persuaded that only one validreason existed for the discharge of Johnson, and thatreason was retaliation against him because of his unionactivity and, as such, Respondent violated Section 8(a)(3)and (1) of the Act as alleged in the complaint when itdischarged Johnson on May 26.CONCLUSIONS OF LAW1. Brigadier Industries Corporation is an employer en-gaged in commerce within the meaning of Section 2(2)and (6) of the Act.2. Amalgamated Clothing and Textile Workers Union,AFL-CIO, CLC, is a labor organization within themeaning of Section 2(5) of the Act.3. Respondent violated Section 8(a)(1) of the Actwhen its general foreman, Jonathan B. Capece, aboutMay 5 interrogated its employees concerning their unionmembership, activities, and desires.4. Respondent has engaged in, and is engaging in,unfair labor practices within the meaning of Section8(a)(3) and (1) of the Act by issuing about May 5 a writ-ten warning to its employee F. Paul Johnson.5. Respondent has engaged in, and is engaging in,unfair labor practices within the meaning of Section8(a)(3) and (1) of the Act by discharging its employee F.Paul Johnson about May 26 and thereafter failing and re-fusing to reinstate him.6. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent engaged in certainunfair labor practices, I shall recommend that it be or-dered to cease and desist therefrom and take certain af-firmative action designed to effectuate the purposes ofthe Act.It having been found that Respondent unlawfully rep-rimanded and discharged its employee F. Paul Johnson, Ishall recommend that it be ordered to offer Johnson fullreinstatement to his former position or substantiallyequivalent position of employment without prejudice tohis seniority or other rights, and make him whole for anyloss of pay he may have sufferea by reason of the dis-crimination against him with interest. Backpay shall becomputed in accordance with F. W Woolworth Co., 90NLRB 289 (1950). Interest shall be computed as pro-scribed in Florida Steel Corp., 231 NLRB 651 (1977). Seegenerally Isis Plumbing Co., 138 NLRB 716 (1962). Fur-ther, it is recommended that Respondent expunge fromits files any references to the written warning given onMay 5, or to the May 26 discharge of F. Paul Johnson,and to notify him in writing that this has been done, andthat evidence of the unlawful written warning will notbe used as a basis for future personnel actions againsthim. See Sterling Sugars, 261 NLRB 472 (1982). It is rec-ommended that Respondent post the attached notice.[Recommended Order omitted from publication.]664